            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 1 of 13. PageID #: 523


Information Provided for Listing of Inmates at ELK


      Register Number                    Name          Court of           Docket Number                  Offense
                                                      Jurisdiction
00890-104                       PIERRE               FMN             CR 13-129 DWF/FLN      18:286,371 FRAUD, OTHER
01019-138                       SEARS                FDCD            19-CR-021 (KBJ)        18:2251-2,2260 OBSCENE MATTR
01649-007                       GREEN                FDCS            F-2779-86 B,C          DC SEX CARNAL KNOWLEDGE
01873-055                       MCAULEY              FNYW            6:11CR06083-002        21:846 SEC 841-851 ATTEMPT
02054-122                       NEAL                 FWVS            1:18-00192-001         21:841 SCH II NARCOTC,NONFSA
02560-095                       DAVIS                FMD             TDC-8-15-CR-0331-001   COMMUNICATIONS ACT
02868-027                       MORSE                FMIW            1:90-CR-29             18:2113(D) ROBBRY,ASSLT,BANK
03219-029                       MATHISON             FIAN            CR06-4030-001-MWB      21:848 CONT CRIMINL ENTERPRS
03365-041                       BOONE                FKYW            3:08-CR-111-1-CRS      18:286,371 FRAUD, OTHER
03469-027                       PREVATTE             FINN            HCR 92-42-002          18:2117 INTRST COMM ACT VIOL
03639-088                       BRADY                FWVS            3:18-00095             21:841 & 846 SEC 841-851
03851-029                       ABREGO               FIAN            CR 09-4018-2-MWB       21:846 SEC 841-851 ATTEMPT
03977-087                       STRADWICK            FWVN            5:17CR3                21:841 & 846 SEC 841-851
05032-039                       BERRY                FMIE            05CR20048-1            21:841 & 846 SEC 841-851
05228-043                       MASON                FMSN            3:14CR114DPB-FKB-004   21:846 SEC 841-851 ATTEMPT
05245-087                       BROWN                FWVN            1:05CR96-1             21:841 & 846 SEC 841-851
05290-089                       CUNNINGHAM           FWIE            15-CR-83-1-JPS         21:846 SEC 841-851 ATTEMPT
05470-104                       LANHAM               FFLS            14-14043-CR-MIDDLEBR   18:2251-2,2260 OBSCENE MATTR
05506-041                       GAMMELL              FMN             0:17-CR-00134-WMW-DT   18:1030 FRAUD COMPUTERS
05507-015                       FITZGERALD           FDE             08CR147-LPS            21:846 SEC 841-851 ATTEMPT
05636-087                       LEWIS                FWVN            5:07CR5-01             21:841 & 846 SEC 841-851
05996-059                       SCHLITTENHARDT       FND             1:08-CR-069            21:841 SCH II NONNARC,NONFSA
06048-027                       HOSKINS              FINN            2:99 CR 117-01         18:922(G) FIREARMS,3 PRI CNV
06123-084                       COURTNEY             FVAW            DVAW215CR000015-009    18:924(C) FIREARMS LAWS
06235-062                       HIBBERT              FMOW            4:15-CR-00083-DGK(7)   21:846 SEC 841-851 ATTEMPT
06261-017                       MCCORVEY             FFLN            3:05CR110-001LAC       18:922(G) FIREARMS,CARR CRIM
06327-087                       CICALESE             FWVN            2:08CR24               18:2251-2,2260 OBSCENE MATTR
06431-424                       PIRA                 FILN            93 CR 131‐2            18:286,371 FRAUD, OTHER
06522-030                       WASTUN               FIAN            CR03-3068-011-MWB      21:846 SEC 841-851 ATTEMPT
06607-017                       LAUREL               FFLN            3:06CR460-002/MCR      21:846 SEC 841-851 ATTEMPT
06851-041                       FAULKNER             FMN             14-CR-5(JNE/TNL)       18:922(G) FIREARMS,3 PRI CNV
06869-025                       CASOLARI             FILS            4:06CR40037-001-JPG    18:2251-2,2260 OBSCENE MATTR
06925-090                       HILL                 FTNM            3:09-00156             OBSCENE MATTER TRANSPORT
06960-068                       RANDOLPH             FPAW            CRIMINAL 01-235        OBSCENE MATTER TRANSPORT
07009-030                       WEATHERLY            FIAS            03-243                 21:846 SEC 841-851 ATTEMPT
07121-027                       PRICE                FINN            2:01 CR 98 JM          21:841 & 846 SEC 841-851
07151-017                       ZAVALA               FFLN            3:09CR38-003LAC        21:846 SEC 841-851 ATTEMPT
07301-015                       ZIMMERMAN            FDE             13-CR-58-01 GMS        18:2251-2,2260 OBSCENE MATTR
07315-017                       BEALL                FFLN            5:10CR13-001-RS        18:2251-2,2260 OBSCENE MATTR
07365-028                       SOMERS               FMN             0:18-CR-00096-DWF(1)   18:2251-2,2260 OBSCENE MATTR
07396-017                       LEIGHTEY             FFLN            3:10CR51-001LAC        18:2241-2248 SEXUAL ABUSE
07465-027                       CREWS                FINN            1:09CR88-001           21:841 SCH II NARCOTC,NONFSA
07471-090                       SULLIVAN             FWIW            11-CR-79-BBC-01        21:841 & 846 SEC 841-851
07583-028                       DUERSON              FINS            3:10CR00004-007        21:841 & 846 SEC 841-851
07600-015                       MCBRIDE              FDE             13-CR-116-1-GMS        18:2251-2,2260 OBSCENE MATTR
07631-030                       EVANS                FIAS            4:05-CR-00225          18:2251-2,2260 OBSCENE MATTR
07742-059                       CHICO                FND             2:15-CR-28             BURGLARY
07794-025                       WILKERSON            FILS            3:07-CR-30087-001-MJ   21:841 SCH II NARCOTC,NONFSA
07794-084                       POINDEXTER           FVAW            DVAW712CR000012-001    18:924(C) FIREARMS LAWS
07883-032                       MEDLIN               FKYE            6:06-CR-106-S-DCR-06   21:841 SCH II NONNARC,NONFSA
08030-090                       MINOR                FWIW            0758 3:13CR00058-001   OBSCENE MATTER TRANSPORT
08077-043                       HUGGINS              FMSS            1:04CR94GURO-005       21:846 SEC 841-851 ATTEMPT
08285-068                       JACKSON              FPAW            18-217-01              21:841 SCH II NARCOTC,NONFSA
08361-068                       GREEN                FPAW            04-233                 21:841 SCH II NARCOTC,NONFSA
08399-089                       TUBBS                FWIE            06-CR-161              18:286,371 FRAUD, OTHER
08487-029                       WILSON-BEY           FIAN            CR 11-2043-2-LRR       21:846 SEC 841-851 ATTEMPT
08630-025                       BURGARD              FILS            3:10-CR-30085-001-DR   18:2251-2,2260 OBSCENE MATTR
08672-028                       SIMMONS              FINS            3:07CR00024-001        21:841 & 846 SEC 841-851
08711-088                       OVERSTREET           FWVS            3:08-00221             18:2251-2,2260 OBSCENE MATTR
08893-027                       COCHRAN              FINN            2:06 CR 114            21:841 & 846 SEC 841-851
08896-029                       MARCUSSEN            FIAN            CR 14-2037-1-LRR       21:841 SCH II NONNARC,NONFSA

                                                                                                         GOVERNMENT
                                                                                                           EXHIBIT

                                                                                                              A
            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 2 of 13. PageID #: 524


08933-025              CLARK             FILS   3:10CR30221-001-GPM    OBSCENE MATTER TRANSPORT
08937-025              SMITH             FILS   3:11-CR-30013-DRH-1    18:2251-2,2260 OBSCENE MATTR
08996-040              WRIGHT            FMIW   1:97-CR-103-03         21:846 SEC 841-851 ATTEMPT
08998-027              THOMPKINS         FOHS   3:17CR183(3)           21:846 SEC 841-851 ATTEMPT
09241-003              HODNETT           FALS   05-00275-001           18:2251-2,2260 OBSCENE MATTR
09348-025              BARBEE            FILS   3:11-CR-30187-001-DR   21:841 SCH II NARCOTC,NONFSA
09387-025              SIMS              FILS   3:11-CR-30219-001-DR   18:2251-2,2260 OBSCENE MATTR
09392-041              BELL              FND    3:13-CR-79-01          21:841 & 846 SEC 841-851
09437-028              HENRY             FINS   2:09CR00025-001        18:922(G) FIREARMS,3 PRI CNV
09482-089              HAYES             FWIE   08-CR-134              18:2113(D) ROBBRY,ASSLT,BANK
09504-021              DENSMORE          FMD    RDB: 1-11-CR-00583     18:2113 ROBBERY BANK
09651-087              BEESON            FWVN   2:14CR5-2              21:843 USE FICT,REV,SUSP NBR
09672-027              HATCH             FINN   3:08-CR-00044(01)RM    18:2251-2,2260 OBSCENE MATTR
09738-068              LINDER            FPAW   19-CR-00053            18:1344 BANK FRAUD
09760-025              BALDWIN           FILS   3:12CR30172-001-GPM    18:2251-2,2260 OBSCENE MATTR
09801-028              BOGUS             FINS   1:10CR00194-001        18:2251-2,2260 OBSCENE MATTR
09801-033              HALL              FKYW   1:12-CR-26-R           18:2241-2248 SEXUAL ABUSE
09813-087              GARRETT           FWVN   1:14CR48 & 1:14CR57    18:922(G) FIREARMS,CARR CRIM
09826-040              COLEMAN           FMIW   1:13-CR-179            21:841 & 846 SEC 841-851
09866-069              NUNEZ-RODRIGUEZ   FRQ    94-176-1 (HL)          18:2119 ROBBERY OF AUTO
09973-033              HOUGH             FKYW   3:06-CR-39-JBC-1       18:2251-2,2260 OBSCENE MATTR
09990-040              COLEMAN           FFLM   6:11-CR-247-ORL-28KR   21:846 SEC 841-851 ATTEMPT
10038-029              RAGER             FIAN   CR 07-1011-1-LRR       18:2251-2,2260 OBSCENE MATTR
10051-087              SHEPPARD          FWVN   1:15CR1                21:841 SCH II NONNARC,NONFSA
10059-028              WEATHERSPOON      FINS   2:11CR00009-007        21:846 SEC 841-851 ATTEMPT
10236-025              KELLEMS           FILS   13CR40033-003          21:846 SEC 841-851 ATTEMPT
10263-040              BARNES            FMIW   1:00:CR:217-02         18:286,371 FRAUD, OTHER
10283-028              DAVIS             FINS   2:12CR00010-001        18:2251-2,2260 OBSCENE MATTR
10329-059              WALLETTE          FND    4:09-CR-060            18:2241-2248 SEXUAL ABUSE
10491-084              WALKER IV         FVAW   DVAW219CR000002-001    18:922(G) FIREARMS,CARR CRIM
10505-067              WINKELMAN         FPAM   4:CR-01-304-08         18:924(C) FIREARMS LAWS
10510-026              DESILVA           FILC   4:95CR40014-003        18:1344 BANK FRAUD
10515-027              HARRIS            FINN   3:09-CR-00112(01)RM    18:2251-2,2260 OBSCENE MATTR
10579-014              LUNDY             FWAW   2:14CR00059RSL-001     21:846 SEC 841-851 ATTEMPT
10730-033              PORTER            FKYW   3:08CR-44-H            18:922(G) FIREARMS,3 PRI CNV
10755-089              MAGEE             FWIE   10-CR-190              OBSCENE MATTER TRANSPORT
11037-028              KRACK             FINS   3:12CR00032-001        18:2251-2,2260 OBSCENE MATTR
11049-028              WILLIAMS          FINS   3:13CR00029-001        18:2251-2,2260 OBSCENE MATTR
11070-090              TJADER            FWIW   0758 3:17CR00100-001   18:2251-2,2260 OBSCENE MATTR
11093-025              JACO              FILS   14CR40030-001          18:2251-2,2260 OBSCENE MATTR
11152-090              HENKEL            FWIW   0758 3:18CR0009-001    18:2251-2,2260 OBSCENE MATTR
11154-030              MORGAN            FIAS   3:09-CR-00006-004      21:841 & 846 SEC 841-851
11163-028              BEARD             FINS   1:12CR00212-001        18:922(G) FIREARMS,3 PRI CNV
11183-036              SALLEY            FME    1:07-CR-18-JAW-001     18:922(G) FIREARMS,CARR CRIM
11338-090              SAUER             FWIW   0758 3:18CR00067-001   LARCENY/THEFT I/S TRANS
11340-028              COOMER            FINS   4:13CR00017-001        18:924(C) FIREARMS LAWS
11341-055              NEWKIRK           FNYW   1:14CR00031-001        21:841 SCH I NARCOTIC,NONFSA
11346-025              CARSON            FILS   4:14-CR-40083-SMY-7    21:846 SEC 841-851 ATTEMPT
11350-028              MARSHALL          FINS   1:13CR00153-001        18:2251-2,2260 OBSCENE MATTR
11387-031              WINSTON           FKS    2:06CR20005-001-JWL    18:922(G) FIREARMS,CARR CRIM
11397-032              UNDERWOOD         FKYE   5:06-CR-165-1-JBC      18:2251-2,2260 OBSCENE MATTR
11435-033              CURRY             FKYW   1:09CR-26-2-R          21:841 & 846 SEC 841-851
11452-070              SEYMOUR           FRI    1:17CR00089-01JJM      18:2251-2,2260 OBSCENE MATTR
11514-070              WOODHEAD          FRI    1:17CR00068-01-WES     18:2251-2,2260 OBSCENE MATTR
11543-084              BEAR              FVAW   DVAW205CR000029-001    18:924(C) FIREARMS LAWS
11602-028              THOMAS            FINS   3:13CR00034-001        18:2251-2,2260 OBSCENE MATTR
11616-029              BURKE             FIAN   CR 11-1004-1-LRR       18:2251-2,2260 OBSCENE MATTR
11616-084              JARVIS            FVAW   DVAW106CR000019-001    21:846 SEC 841-851 ATTEMPT
11724-078              JEFFERSON         FLAW   1:16-CR-00124-3        21:846 SEC 841-851 ATTEMPT
11772-059              ROSEN             FND    3:12-CR-80-02          21:846 SEC 841-851 ATTEMPT
11809-017              SCOTT             FFLN   4:03CR37-01            21:841 & 846 SEC 841-851
11882-040              BUCHANAN          FMIW   1:17:CR:198-01         18:2251-2,2260 OBSCENE MATTR
12002-087              BURKHART          FVAW   DVAW517CR000001-001    21:846 SEC 841-851 ATTEMPT
12122-087              NEWCOMB           FWVN   3:17CR31               18:2251-2,2260 OBSCENE MATTR
12222-007              TINSLEY           FDCS   2007 CF1 029182        DC HOMICIDE MURDER
12225-089              FORD              FWIE   13-CR-62-5-JPS         21:841 SCH I NARCOTIC,NONFSA
12288-087              BANKS             FWVN   5:17CR40               18:924(C) FIREARMS LAWS
            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 3 of 13. PageID #: 525


12314-027              PATLAN         FINN      3:12CR91-001           21:846 SEC 841-851 ATTEMPT
12331-087              KRIEGER        FWVN      3:17CR97-04            18:286,371 FRAUD, OTHER
12395-040              SCOTT          FMIW      1:05CR181              OBSCENE MATTER TRANSPORT
12444-059              ENNO           FND       4:13-CR-146            18:2241-2248 SEXUAL ABUSE
12469-028              HEINS          FINS      1:14CR00206-001        18:2251-2,2260 OBSCENE MATTR
12502-089              CASE           FWIE      13-CR-120              18:2251-2,2260 OBSCENE MATTR
12531-087              SPROWL         FWVN      5:18CR15               18:2251-2,2260 OBSCENE MATTR
12561-087              KING           FWVN      5:18CR24-02            21:846 SEC 841-851 ATTEMPT
12565-087              PHILLIPS       FWVS      2:18CR00107-001        18:922(G) FIREARMS,CARR CRIM
12581-087              ROGERS         FWVN      5:18CR20               21:841 & 846 SEC 841-851
12617-087              SIMMONS        FWVN      1:18CR52               21:841 SCH II NONNARC,NONFSA
12638-087              PACK           FWVN      1:18CR46-18            18:922(G) FIREARMS,CARR CRIM
12668-046              WENCEWICZ      FMT       CR 13-30-M-DWM-01;     18:2251-2,2260 OBSCENE MATTR
12673-087              HAGAN          FWVN      3:18CR57-9             21:841 SCH II NONNARC,NONFSA
12747-028              CHASZAR        FINS      1:15CR00121-001        21:841 SCH I NARCOTIC,NONFSA
12757-041              WILLIAMS       FMN       CR. 06-143 RHK         21:846 SEC 841-851 ATTEMPT
12817-084              GRAY           FKYE      6:09-CR-61-GFVT-03     21:846 SEC 841-851 ATTEMPT
12819-087              MISKE          FWVN      1:19CR18               18:922(G) FIREARMS,CARR CRIM
12826-003              BARLOW         FALS      1:12-CR-00268-001      18:2251-2,2260 OBSCENE MATTR
12850-032              HELTON         FKYE      5:08-CR-173-01-KKC     18:2251-2,2260 OBSCENE MATTR
12867-087              ERWIN          FWVN      3:19CR21-3             21:841 & 846 SEC 841-851
12882-087              BEAVER         FWVN      5:19CR15               21:841 SCH II NONNARC,NONFSA
12947-087              SULLIVAN       FWVN      5:19CR33-01            21:841 & 846 SEC 841-851
12985-040              RODRIGUEZ      FTXS      5:17CR00938-001        8:1327 ALIEN SMUGGLE/IMPORT
12989-104              PICUR          FFLS      16-60048-CR-DIMITROU   18:2251-2,2260 OBSCENE MATTR
13006-026              GRIFFITH       FILC      02-10089-001           OBSCENE MATTER TRANSPORT
13058-074              MIDDLEBROOK    FTNE      1:94-CR-00002-TRM-CH   18:922(G) FIREARMS,3 PRI CNV
13218-104              WEATHERMAN     FILS      16-CR-40022-JPG-1      18:2251-2,2260 OBSCENE MATTR
13274-025              BLAIR          FILS      16-CR-30030-MJR        18:2251-2,2260 OBSCENE MATTR
13335-056              BULLOCK        FNCM      1:19-CR-00207-1        18:2113 ROBBERY BANK
13614-027              COUNCIL        FINN      1:14CR14-005           21:846 SEC 841-851 ATTEMPT
13731-027              TRESSLER       FINN      1:14CR25               18:2251-2,2260 OBSCENE MATTR
13788-039              RISNER         FKYE      7:18-CR-13-KKC         21:841 SCH II NONNARC,NONFSA
13796-029              PLEDGE         FIAN      CR 14-132-1-LRR        18:922(G) FIREARMS,CARR CRIM
13813-067              JOHNSON        FPAM      3:CR-14-134            21:846 SEC 841-851 ATTEMPT
13828-032              GILLIAM        FKYE      0:10-CR-9-DLB-1        18:2251-2,2260 OBSCENE MATTR
14067-027              OLSON          FINN      2:15CR26-001           18:2251-2,2260 OBSCENE MATTR
14085-041              LEMON          FMN       08-246(DSD/SRN)        18:2251-2,2260 OBSCENE MATTR
14107-030              SPAH           FIAS      4:13-CR-00071-001      18:2251-2,2260 OBSCENE MATTR
14169-088              ARNOLD         FGAM      1:16-CR-00005-016      21:841 SCH II NONNARC,NONFSA
14257-040              CRUMP          FMIW      1:09:CR:73-01          18:922(G) FIREARMS,CARR CRIM
14304-085              FERGUSON       FWAE      2:12CR00046-001        18:2251-2,2260 OBSCENE MATTR
14327-030              HENDERSON      FIAS      3:14-CR-00003-001 &    OBSCENE MATTER TRANSPORT
14395-055              GLOVER         FNYW      1:06CR00159-001        18:2251-2,2260 OBSCENE MATTR
14455-041              BANKS          FMN       0:17-CR-00324-DSD-KM   18:286,371 FRAUD, OTHER
14573-088              STIER          FWVS      2:17-CR-00054          OBSCENE MATTER TRANSPORT
14597-032              GALYEN         FCAS      10CR5041-H             18:2251-2,2260 OBSCENE MATTR
14658-033              BURNHAM        FKYW      1:13-CR-21-R           OBSCENE MATTER TRANSPORT
14665-026              BROOKS         FILC      07-20047-01            21:841 & 846 SEC 841-851
14670-088              HILL           FWVS      5:18CR00046-001        21:841 & 846 SEC 841-851
14676-088              LARKIN         FWVS      5:18CR00027-001        21:846 SEC 841-851 ATTEMPT
14681-040              PRYSOCK        FMIW      1:10-CR-14-01          18:2251-2,2260 OBSCENE MATTR
14707-088              HAYNES         FSC       2:17-CR-00655-DCN-1    18:2251-2,2260 OBSCENE MATTR
14708-030              SYKES          FIAS      3:13-CR-00068-001      21:841 & 846 SEC 841-851
14752-088              LOURETT        FWVS      2:17-00159             OBSCENE MATTER TRANSPORT
14756-032              CANNON         FALS      1:11-CR-00048-001      OBSCENE MATTER TRANSPORT
14761-052              WOODARD        FNYN      DNYN516CR000012-001    18:922(G) FIREARMS,CARR CRIM
14767-026              WINSLOW        FAK       3:08-CR-00014-TMB      OBSCENE MATTER TRANSPORT
14787-041              WILSON-ALLEN   FMN       16-143(DSD/FLN)        18:2251-2,2260 OBSCENE MATTR
14795-088              WHITE          FWVS      2:17-CR-00198-4        21:846 SEC 841-851 ATTEMPT
14871-032              BRYANT         FKYE      7:11-CR-17-SS-ART-01   21:846 SEC 841-851 ATTEMPT
14871-424              RILEY          FILN      16-CR-00260            18:922(G) FIREARMS,CARR CRIM
14903-028              KYER           FINS      1:16CR00199-001        18:2251-2,2260 OBSCENE MATTR
14916-030              CROSS          FIAS      4:14-CR-00076-001      18:2251-2,2260 OBSCENE MATTR
14950-028              DONNELLY       FINS      1:16CR00116-001        18:2251-2,2260 OBSCENE MATTR
14979-088              WILLIAMS       FWVS      2:18-CR-00020-01       18:2251-2,2260 OBSCENE MATTR
14995-088              COOK           FWVS      5:18-CR-00116-01       18:924(C) FIREARMS LAWS
            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 4 of 13. PageID #: 526


15006-088              WOLFE          FWVS      2:18-00104             18:2251-2,2260 OBSCENE MATTR
15014-026              SMITH          FILC      10-20017-001           18:2251-2,2260 OBSCENE MATTR
15077-088              MONTGOMERY     FWVS      3:18-00213-02          21:841 SCH I NARCOTIC,NONFSA
15106-028              RODRIGUEZ      FINS      1:16CR00025-001        21:846 SEC 841-851 ATTEMPT
15108-041              WERLEIN        FMN       CR10-59DWF/FLN         18:2251-2,2260 OBSCENE MATTR
15209-088              GORDON         FWVS      3:19-00030-01          21:841 SCH I NARCOTIC,NONFSA
15235-030              VANMETER       FIAS      4:15-CR-00024-001      18:2251-2,2260 OBSCENE MATTR
15238-088              KIBBLE         FWVS      2:19CR00077-001        18:2421-29 I/S TRN IMRL PRPS
15257-088              GILLENWATER    FWVS      2:19-CR-00011          21:841 SCH I NARCOTIC,NONFSA
15270-032              RAMSEUR        FKYE      5:11-CR-128-KSF-1      21:841 & 846 SEC 841-851
15303-088              BOSTON         FWVS      2:19-CR-00162          18:2421-29 I/S TRN IMRL PRPS
15335-016              PHILPOT        FMD       RWT-8-17-CR-00189-00   18:924(C) FIREARMS LAWS
15402-040              PARKER         FMIW      1:10-CR-222-01         21:846 SEC 841-851 ATTEMPT
15460-032              SMITH          FKYE      6:12-CR-07-GFVT        18:2251-2,2260 OBSCENE MATTR
15487-028              BENNETT        FINS      1:16CR00251-008        21:846 SEC 841-851 ATTEMPT
15603-028              CRAWFORD       FINS      1:17CR00215-001        18:2251-2,2260 OBSCENE MATTR
15632-084              COOK           FINS      1:11CR00008-001        18:2251-2,2260 OBSCENE MATTR
15677-033              WILLIAMS       FKYW      4:14-CR-12-1-JHM       18:2421-29 I/S TRN IMRL PRPS
15691-002              WRIGHT         FALM      2:15CR317-01-WKW       OBSCENE MATTER TRANSPORT
15758-052              DERRIGO        FNYN      DNYN510CR000376-001    18:2251-2,2260 OBSCENE MATTR
15767-028              JACKSON        FINS      1:17CR00093-003        18:1962 RACKETEER (RICO)
15824-041              CHASE          FMN       11-150 (JRT/JSM)       18:2251-2,2260 OBSCENE MATTR
15832-089              LY             FWIE      16-CR-155              18:924(C) FIREARMS LAWS
15840-026              ROUX           FILC      09-10022-001           OBSCENE MATTER TRANSPORT
15859-089              KAMPS          FWIE      16-CR-177              OBSCENE MATTER TRANSPORT
15868-016              BARNES         FVAE      4:10CR00074-001        21:846 SEC 841-851 ATTEMPT
15869-028              BELL           FINS      1:17CR00162-005        21:846 SEC 841-851 ATTEMPT
15872-028              PARRA          FINS      1:17CR00162-003        21:846 SEC 841-851 ATTEMPT
15899-062              BAKER          FOKN      4:19-CR-00113-1-GKF    18:2251-2,2260 OBSCENE MATTR
15979-040              VANDERWAL      FMIW      1:11-CR-183            OBSCENE MATTER TRANSPORT
16001-032              BENGE          FKYE      6:12-CR-59-SS-ART-01   21:846 SEC 841-851 ATTEMPT
16021-089              KRAEMER        FWIE      2017-CR-35-PP          18:2251-2,2260 OBSCENE MATTR
16051-032              SINGLETON      FKYE      5:13-CR-8-SS-KKC-1     21:846 SEC 841-851 ATTEMPT
16052-030              HORTON         FIAS      1:15-CR-00051-001      18:2251-2,2260 OBSCENE MATTR
16055-032              WATKINS        FKYE      5:13-CR-02-S-JMH-01    21:846 SEC 841-851 ATTEMPT
16124-028              ALEXANDER      FINS      1:18CR00003-001        18:924(C) FIREARMS LAWS
16232-032              DELPH          FKYE      6:14-CR-39-ART         18:2113 ROBBERY BANK
16302-028              LINVILLE       FINS      4:18CR00005-001        COMMUNICATIONS ACT
16327-040              LOCKE          FMIW      1:11-CR-339-01         OBSCENE MATTER TRANSPORT
16364-040              PRUITT         FMIW      1:12-CR-45-01          18:2251-2,2260 OBSCENE MATTR
16399-027              WOODS          FNCW      DNCW315CR000213-009    18:1956 RACKETEERING
16399-089              GERRY          FWIE      2018-CR-3-PP           18:2251-2,2260 OBSCENE MATTR
16554-013              GUTIERREZ      FMIW      1:15-CR-156            18:2113 ROBBERY BANK
16571-171              MCCOY          FSC       3:08-404(001 JFA)      18:922(G) FIREARMS,3 PRI CNV
16669-028              SMITH          FINS      1:18CR00367-002        21:846 SEC 841-851 ATTEMPT
16683-032              TAYLOR         FKYE      6:13-CR-20-S-GFVT-26   21:846 SEC 841-851 ATTEMPT
16717-027              CALDWELL       FINN      1:16CR73-001           18:2113(D) ROBBRY,ASSLT,BANK
16733-046              RUTLEY         FWIE      2017-CR-56-PP          18:2251-2,2260 OBSCENE MATTR
16747-089              PUGH           FWIE      18-CR-186-PP           18:922(G) FIREARMS,CARR CRIM
16783-040              MENDEZ         FMIW      1:12-CR-297-01         21:841 & 846 SEC 841-851
16869-059              MANNY          FND       1:17-CR-274            21:846 SEC 841-851 ATTEMPT
16870-040              DELAROSA       FMIW      1:13-CR-26-03          21:846 SEC 841-851 ATTEMPT
16900-052              BASS           FNYN      DNYN110CR000166-001    FRAUD POSTAL
16931-009              MARTIN         FOHN      5:14CR301-13           21:841 & 846 SEC 841-851
16991-027              WILSON         FINN      2:17CR55-001           21:841 & 846 SEC 841-851
17063-028              HOWERTON       FINS      1:19CR00248-001        18:2251-2,2260 OBSCENE MATTR
17089-040              MABEE          FMIW      1:13-CR-99             OBSCENE MATTER TRANSPORT
17092-040              GREEN          FMIW      1:13-CR-109            21:846 SEC 841-851 ATTEMPT
17107-027              MOIT           FINN      2:17CR83-001           18:2251-2,2260 OBSCENE MATTR
17118-039              MIRANDA        FMIE      0645 2:19CR20240(1)    21:846 SEC 841-851 ATTEMPT
17127-057              HANBERRY       FNCM      1:94CR185-1            21:841 & 846 SEC 841-851
17161-046              PAULSON        FMT       CR 18-35-BLG-DLC-1     21:846 SEC 841-851 ATTEMPT
17327-018              NIEVES         FNYS      7:16-CR-00504-CS-001   18:499/702 IMPERSONATION
17352-424              POWELL         FILN      04 CR 885-1            18:2251-2,2260 OBSCENE MATTR
17362-027              ADAMS          FINN      2:18CR27-001           18:2251-2,2260 OBSCENE MATTR
17408-030              CHAMBERS       FIAS      4:16-CR-00020-001      18:2251-2,2260 OBSCENE MATTR
17432-026              RUPERT         FILC      10-40009-001           21:841 & 846 SEC 841-851
            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 5 of 13. PageID #: 527


17461-091              DAVIS          FWY       19-CR-64-1F            18:2251-2,2260 OBSCENE MATTR
17495-032              SMITHA         FKYE      5:13-CR-109-KKC-1      21:846 SEC 841-851 ATTEMPT
17523-074              NICHOLS        FTNM      3:00-00095-01          18:2113(D) ROBBRY,ASSLT,BANK
17526-029              JACKSON        FIAN      0862 5:18CR04038-002   21:841 SCH I NARCOTIC,NONFSA
17527-032              BARKER         FKYE      5:14-CR-32-DCR-1       21:841 SCH II NONNARC,NONFSA
17572-027              CATES          FINN      3:18CR72-001           18:922(G) FIREARMS,CARR CRIM
17596-027              JACKSON        FINN      2:18CR86-001           18:924(C) FIREARMS LAWS
17614-030              GROSS          FIAS      1:16-CR-00029-001      18:2251-2,2260 OBSCENE MATTR
17708-041              HAMLIN         FMN       CR 13-279 DWF/JSM      18:2251-2,2260 OBSCENE MATTR
17743-027              JONES          FINN      2:18CR137-001          18:2251-2,2260 OBSCENE MATTR
17842-027              TRISCHLER      FINN      1:19CR27-001           OBSCENE MATTER TRANSPORT
17850-026              STOUT          FILC      12-30005-001           18:2251-2,2260 OBSCENE MATTR
17883-041              BRANTON        FLAW      3:14CR00050-001        SEX OFFENSES
17934-040              LOVE           FMIW      1:14-CR-04-01          18:924(C) FIREARMS LAWS
17936-032              JONES          FKYE      15-CR-6-DLB-CJS-1      21:846 SEC 841-851 ATTEMPT
17947-424              HART           FILN      16 CR 199-2            21:846 SEC 841-851 ATTEMPT
17973-032              MASON          FKYE      6:15-CR-15-SS-ART-04   21:846 SEC 841-851 ATTEMPT
18150-040              SEGAR          FMIW      1:14-CR-121-01         18:2251-2,2260 OBSCENE MATTR
18175-040              CAIN           FMIW      2:14-CR-31             18:2241-2248 SEXUAL ABUSE
18204-040              STEVENSON      FMIW      1:14-CR-167            18:2251-2,2260 OBSCENE MATTR
18223-032              SMITH          FKYE      6:15-CR-26-S-GFVT-2    21:846 SEC 841-851 ATTEMPT
18231-032              JOHNSON        FKYE      6:15-CR-20-GFVT-04     21:846 SEC 841-851 ATTEMPT
18266-057              WEISS          FNCM      1:12CR249-1            COMMUNICATIONS ACT
18281-030              BROWNING       FIAS      3:17-CR-00097-001      21:846 SEC 841-851 ATTEMPT
18295-032              WEST           FKYE      5:15-CR-70-DCR-2       18:922(G) FIREARMS,CARR CRIM
18312-032              HALE           FKYE      0:15-CR-18-DLB-1       21:846 SEC 841-851 ATTEMPT
18373-026              DOGGETT        FILC      12-20078-001           21:846 SEC 841-851 ATTEMPT
18386-084              DONITHAN       FVAW      DVAW714CR000027-010    21:846 SEC 841-851 ATTEMPT
18390-040              PETERSON       FMIW      1:14-CR-153            18:2421-29 I/S TRN IMRL PRPS
18482-041              NOVAK          FMN       15CR93 ADM             18:2251-2,2260 OBSCENE MATTR
18495-026              BROWN          FILC      13-20023-001           21:841 SCH I NARCOTIC,NONFSA
18522-040              VEREEKE        FMIW      1:14-CR-232-02         21:846 SEC 841-851 ATTEMPT
18560-040              MOSLEY         FMIW      1:15:CR:50-01          21:846 SEC 841-851 ATTEMPT
18601-026              WALTERS III    FILC      12-30034-001           18:2251-2,2260 OBSCENE MATTR
18623-040              HAYES          FMIW      1:15-CR-102            18:2251-2,2260 OBSCENE MATTR
18643-084              WEBB           FVAW      DVAW114CR000023-002    COMMUNICATIONS ACT
18786-424              WILLIAMS       FILN      06 CR 451-10           21:846 SEC 841-851 ATTEMPT
18837-052              DOLSON         FNYN      DNYN512CR000007-001    18:2251-2,2260 OBSCENE MATTR
18846-041              KOPECKY        FND       2:15-CR-75             21:846 SEC 841-851 ATTEMPT
18897-040              RABIDEAU       FMIW      1:15:CR:189-01         18:2251-2,2260 OBSCENE MATTR
18935-083              GRAVES         FDCD      CR 95-046-1            18:1962 RACKETEER (RICO)
18960-026              BRANDON        FILC      13-CR-40050-001        21:846 SEC 841-851 ATTEMPT
19051-032              FIELDS         FKYE      7:15-CR-11-DCR-5       21:846 SEC 841-851 ATTEMPT
19152-033              BEAUCHAMP      FKYW      3:17-CR-172-1-DJH      18:2251-2,2260 OBSCENE MATTR
19196-084              BRIGHT         FVAW      DVAW215CR000015-005    21:846 SEC 841-851 ATTEMPT
19200-040              MIKLUSICAK     FMIW      1:15-CR-201            18:2251-2,2260 OBSCENE MATTR
19208-084              RICHARDS       FVAW      DVAW215CR000015-021    21:846 SEC 841-851 ATTEMPT
19251-040              MCPETERS       FMIW      1:15-CR-193            18:286,371 FRAUD, OTHER
19252-032              WELCH          FKYE      5:15CR00102-JMH-2      21:846 SEC 841-851 ATTEMPT
19263-021              SELLEY         FGAS      2:15CR00001-1          18:2251-2,2260 OBSCENE MATTR
19311-026              FERGUSON       FILC      13-20061-001           18:2251-2,2260 OBSCENE MATTR
19364-039              KENT           FMIE      0645 5:13CR20348(2)    FRAUD POSTAL
19570-052              WHITE          FNYN      DNYN812CR000092-001    21:841 & 846 SEC 841-851
19696-424              COMBS          FIAS      3:07-CR-00559-001      21:841 & 846 SEC 841-851
19867-038              WATSON         FMA       1: 10 CR 10133 - 001   18:1512 OBSTRUCT JUSTICE
19904-026              JOHNSON        FILC      4:15-CR-40032-001      21:841 SCH I NARCOTIC,NONFSA
19904-040              PLOWE          FMIW      2:15-CR-29             18:2251-2,2260 OBSCENE MATTR
20075-052              HOBSON         FNYN      DNYN513CR000145-001    18:2251-2,2260 OBSCENE MATTR
20301-055              LASNICK        FNYW      6:11-CR-06050-001      18:2251-2,2260 OBSCENE MATTR
20500-032              TAYLOR         FKYE      5:15-CR-112-JMH        18:924(C) FIREARMS LAWS
20796-041              CLAUSEN        FMN       16-CR-256 (1) (MJD/L   18:111 ASSLT/RESIST FED OFFR
20895-041              EISENACH       FMN       0:16-CR-00267-DSD-LI   18:2251-2,2260 OBSCENE MATTR
20896-032              PERKINS        FKYE      6:16-CR-15-ART-1       21:841 SCH I NARCOTIC,NONFSA
20922-041              HELKER         FMN       17-CR-0023 (PJS)       18:2251-2,2260 OBSCENE MATTR
20952-078              GALVAN         FTXE      4:13CR00029-003        21:846 SEC 841-851 ATTEMPT
21169-032              EPPERSON       FKYE      6:16-CR-21-S-KKC-5     21:846 SEC 841-851 ATTEMPT
21197-055              MONTANEZ       FNYW      1:15CR00122-003        21:846 SEC 841-851 ATTEMPT
            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 6 of 13. PageID #: 528


21215-032              MILLER            FKYE   2:16-CR-47-SS-DLB-1    18:2251-2,2260 OBSCENE MATTR
21271-041              ANDERSON          FMN    0:17-CR-00254-JNE-LI   18:2251-2,2260 OBSCENE MATTR
21340-074              GIBSON            FTNE   2:09-CR-42-001         OBSCENE MATTER TRANSPORT
21349-041              SORGENFREI        FMN    0:17-CR-00274-JRT(1)   18:2251-2,2260 OBSCENE MATTR
21354-032              GRAY              FKYE   6:17-CR-01-GFVT        18:2251-2,2260 OBSCENE MATTR
21354-040              WANDAHSEGA        FMIW   2:16-CR-20-01          18:2241-2248 SEXUAL ABUSE
21425-014              JONES             FCT    3:13CR2 (MPS)          21:841 & 846 SEC 841-851
21440-032              JACKSON           FKYE   6:17-CR-14-SS-GFVT-2   21:846 SEC 841-851 ATTEMPT
21470-084              RHODES            FVAW   DVAW716CR000039-001    18:2251-2,2260 OBSCENE MATTR
21516-424              NUREK             FILN   04-CR-333-1            18:2251-2,2260 OBSCENE MATTR
21632-058              CLARK             FNCW   DNCW506CR000035-014    21:846 SEC 841-851 ATTEMPT
21638-057              THOMAS            FNCM   1:19-CR-00434-1        21:841 & 846 SEC 841-851
21675-040              IDEMA             FMIW   1:17-CR-106            OBSCENE MATTER TRANSPORT
21766-026              SILLS             FILC   16-CR-10049-001        18:2251-2,2260 OBSCENE MATTR
21771-018              STAFFORD          FMIW   1:97-CR-66-01          18:1201 KIDNAPING
21791-032              HAVENS            FKYE   2:17-CR-36-DLB-1       18:2251-2,2260 OBSCENE MATTR
21800-032              HUGHES            FKYE   2:17-CR-42-S-DLB-03    21:846 SEC 841-851 ATTEMPT
21826-045              BREWER            MAR    GCMO 12                MILITARY COURT SEX OFFENSE
21883-084              PERKINS           FNCM   1:17-CR-00158-1        21:841 & 846 SEC 841-851
21889-038              HUNT              FMA    1: 12 CR 10227 - 003   21:846 SEC 841-851 ATTEMPT
21952-084              BAILEY            FVAW   DVAW117CR000036-001    21:846 SEC 841-851 ATTEMPT
21999-026              IHLENFELD         FILC   17-20023-001           18:2251-2,2260 OBSCENE MATTR
22000-040              GIST-SUTTON       FMIW   1:17-CR-251-02         18:924(C) FIREARMS LAWS
22033-045              KINDRICK          FMOW   4:09-CR-00331-FJG-1    18:2251-2,2260 OBSCENE MATTR
22037-055              HIGGINS           FNYW   6:13-CR-06113-001      18:2251-2,2260 OBSCENE MATTR
22120-424              GIBSON            FILN   06-CR-70-1             OTHER/UNCLASSIFIABLE
22142-026              MCGILL            FILC   17-CR-40059-001        18:2251-2,2260 OBSCENE MATTR
22144-026              HUSER             FILC   17-CR-10038-001        18:2251-2,2260 OBSCENE MATTR
22226-040              KNIGHT            FMIW   1:18-CR-159            18:2250 FAIL REG AS SEX OFFN
22239-026              COWELL            FILC   17-20052-001           21:841 SCH II NONNARC,NONFSA
22246-032              GHENT             FKYE   6:18-CR-48-S-REW-03    21:841 SCH II NONNARC,NONFSA
22248-084              SMITH             FVAW   DVAW618CR000021-001    21:846 SEC 841-851 ATTEMPT
22252-040              MCFADDEN          FMIW   1:18-CR-167-22         21:841 SCH II NARCOTC,NONFSA
22258-055              QUINONES          FNYW   1:13CR00083-001        21:846 SEC 841-851 ATTEMPT
22282-040              ARMSTRONG         FMIW   1:18-CR-252-04         21:846 SEC 841-851 ATTEMPT
22332-045              SHEETS            FMOW   10-00171-01-CR-W-DGK   18:2251-2,2260 OBSCENE MATTR
22383-032              GABLE             FKYE   3:19-CR-29-GFVT-1      OBSCENE MATTER TRANSPORT
22404-040              HAYES             FMIW   1:18-CR-258            18:2251-2,2260 OBSCENE MATTR
22415-032              FARRERA-BROCHEZ   FKYE   5:19-CR-55-DCR         18:1028 FRAUD IDENTITY THEFT
22431-032              LEWIS             FKYE   5:19-CR-022-DCR-01     18:924(C) FIREARMS LAWS
22473-026              HALL              FILC   18-10029-001           18:2251-2,2260 OBSCENE MATTR
22565-084              CRAIGHEAD         FVAW   DVAW619CR000008-001    18:922(G) FIREARMS,CARR CRIM
22944-037              BASSETT           FNJ    2:11CR447-3            21:846 SEC 841-851 ATTEMPT
23270-017              SIRMANS           FFLN   3:15CR11-001/MCR       18:2251-2,2260 OBSCENE MATTR
23300-014              RHOADES           FCT    3:15-CR-00206-JAM      18:2251-2,2260 OBSCENE MATTR
23301-056              NEAL              FOHN   5:15CR00339-007        21:846 SEC 841-851 ATTEMPT
23664-111              GONZALEZ          FCAN   CR-16-00382-014 HSG    18:924(C) FIREARMS LAWS
23887-076              YOUNG             FINS   1:10CR00003-017        21:846 SEC 841-851 ATTEMPT
23970-057              LOGAN             FNCW   DNCW115CR000027-001    18:1344 BANK FRAUD
24255-055              SASIADEK          FNYW   1:15CR00159-001        18:2251-2,2260 OBSCENE MATTR
24411-045              WOLD              FMOW   12-03070-01-CR-S-DW    18:2251-2,2260 OBSCENE MATTR
24535-056              FOSTER            FNCE   5:08-CR-218-1D         21:841 & 846 SEC 841-851
24623-045              CRULL             FMOW   12-03080-01-CR-S-DGK   18:2251-2,2260 OBSCENE MATTR
24822-045              DEMENT            FMOE   4:12CR00423 AGF        21:846 SEC 841-851 ATTEMPT
25052-052              COTTO             FLAE   16-36 "S"              21:846 SEC 841-851 ATTEMPT
25278-076              REID              FTNW   2:12CR20029-01-JPM     OBSCENE MATTER TRANSPORT
25554-075              JOHNSON           FTNM   3:18CR00058-001        18:922(G) FIREARMS,3 PRI CNV
25629-052              TERRANCE          FNYN   DNYN819CR000034-001    SEX OFFENSES
25858-047              ROBINSON          FMOW   5:13-06012-01-CR-SJ-   21:846 SEC 841-851 ATTEMPT
26017-051              GASKIN            FNM    1:12CR02218-001MCA     21:841 & 846 SEC 841-851
26851-055              OCASIO            FNYW   6:16CR06047-001        21:846 SEC 841-851 ATTEMPT
27000-057              BINES             FNCM   1:10CR234-1            21:841 & 846 SEC 841-851
27022-055              GUERRIERA         FNYW   1:16CR00086-002        18:2251-2,2260 OBSCENE MATTR
27184-037              WHITE             FMD    WDQ-06-0575            21:841 SCH I NARCOTIC,NONFSA
27186-171              DIETRICH          FSC    0:14-244(001 MBS)      18:2251-2,2260 OBSCENE MATTR
27411-055              CARYL             FNYW   1:18CR00002-001        18:2251-2,2260 OBSCENE MATTR
27425-180              THOMPSON          FTXW   7:04-CR-086-27 DC      21:846 SEC 841-851 ATTEMPT
            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 7 of 13. PageID #: 529


27433-055              SCHULTZ           FNYW   1:17CR00193-001        18:2251-2,2260 OBSCENE MATTR
27446-055              BEERS             FNYW   6:18CR06009-001        18:2251-2,2260 OBSCENE MATTR
27493-058              KRAMER            FNCW   DNCW312CR00171-001     18:2251-2,2260 OBSCENE MATTR
27513-001              BROSS             FFLS   1:09-20572-CR-SEITZ-   18:2251-2,2260 OBSCENE MATTR
27722-045              CHAPIN            FMOW   4:15-00146-01-CR-W-R   18:2251-2,2260 OBSCENE MATTR
27813-055              BEATON            FNYW   6:18CR06006-001        18:2251-2,2260 OBSCENE MATTR
27854-039              DELGADO           FMIE   14CR20117-26           21:846 SEC 841-851 ATTEMPT
28054-054              ELGABROWNY        FNYS   S5 93 CR. 181(MBM)01   NAT'L DEFENSE SEDITION
28435-057              EPPERSON          FNCM   1:12CR157-1            18:2251-2,2260 OBSCENE MATTR
28495-057              BARRINGTON        FNCM   1:12CR197-1            18:922(G) FIREARMS,CARR CRIM
28697-055              RENTAS-TORRES     FNYW   6:19CR06122-001        21:841 & 846 SEC 841-851
28698-016              POOLE             FMD    DKC-8-12-CR-00524-00   18:2251-2,2260 OBSCENE MATTR
28735-001              GREGG             FALN   CR 10-BE-436-E         OBSCENE MATTER TRANSPORT
29040-057              GALANIS           FNCM   1:13CR149-1            18:2251-2,2260 OBSCENE MATTR
29813-050              RUIZ              FSC    6:17CR638-1            COMMUNICATIONS ACT
30049-424              MORRIS            FILN   06 CR 50007            21:841 SCH I NARCOTIC,NONFSA
30140-068              PENWELL           FPAW   08-00387-001           18:2251-2,2260 OBSCENE MATTR
30203-424              JANSEN            FILN   08 CR 50043-1          COMMUNICATIONS ACT
30565-160              EVANS             FOHN   1:14CR237              COMMUNICATIONS ACT
30569-007              DODSON            FDCS   F3830-99               DC SEX OFFENSE
30649-039              WALTON            FMIE   13CR20512-1            21:841 & 846 SEC 841-851
30677-160              WILSON            FOHN   1:06CR00338-008        21:846 SEC 841-851 ATTEMPT
30784-034              SISTRUNK          FLAE   08-256 "A"             21:841 SCH II NONNARC,NONFSA
30816-057              HIPPS             FNCM   1:15-CR-00118-1        21:841 & 846 SEC 841-851
30838-160              MILLER            FOHN   1:06CR364              18:2251-2,2260 OBSCENE MATTR
30939-177              ANTUNES-AGUIRRE   FTXN   3:03-CR-351-P(01)      21:841 SCH II NONNARC,NONFSA
31209-160              CAMPANA           FOHN   1:07CR210-1            18:2251-2,2260 OBSCENE MATTR
31240-009              BUGG              FARE   4:17CR00047-01 BRW     18:2421-29 I/S TRN IMRL PRPS
31654-039              ORTIZ             FMIE   0645 2:16CR20767 (1)   18:924(C) FIREARMS LAWS
31749-009              CHASTAIN          FARE   4:18CR00159 JLH        18:1951 RACKETEER, VIOLENCE
31797-160              GEISER            FOHN   1:08CR00280-001        18:2251-2,2260 OBSCENE MATTR
31861-037              SMITH             FMD    1:96CR00086-001        18:1925(B) RACKETEERING
32064-160              FOWLER            FOHN   5:17-CR-00434          18:2251-2,2260 OBSCENE MATTR
32127-160              HAMPTON           FOHN   1:09CR145-002          21:841 SCH II NARCOTC,NONFSA
32278-160              CHAVEZ            FOHN   4:09CR214-001          OBSCENE MATTER TRANSPORT
32707-160              HUTCHINSON        FOHN   1:10CR234-01           18:2251-2,2260 OBSCENE MATTR
32749-045              MOFFIS            FMOW   6:17-CR-03130-MDH(1)   18:2251-2,2260 OBSCENE MATTR
32872-018              TANZOSH           FFLM   3:09-CR-195-J-32MCR    18:2251-2,2260 OBSCENE MATTR
32989-068              BURROWS           FPAW   17-224                 18:922(G) FIREARMS,CARR CRIM
33051-171              HINES             FSC    2:17-CR-1175-DCN (1)   18:2251-2,2260 OBSCENE MATTR
33060-013              LOVE              FOHN   1:12CV331              21:841 SCH I NON-NARC,NONFSA
33060-060              SHORT             FOHN   1:18-CR-00246-6        21:843 USE FICT,REV,SUSP NBR
33266-057              CLARKE            FNCM   1:19-CR-00198-1        18:1028 FRAUD IDENTITY THEFT
33406-068              BUSH              FPAW    12-92                 21:846 SEC 841-851 ATTEMPT
33542-083              HOPSON            FVAE   3:04CR00235-001        18:924(C) FIREARMS LAWS
33545-068              WISE              FPAW   CR 12-162-5            21:846 SEC 841-851 ATTEMPT
33751-057              FRALEY            FNCM   1:17-CR-00053-27       21:846 SEC 841-851 ATTEMPT
33821-058              BATIK             FNCW   DNCW517CR000049-001    18:2251-2,2260 OBSCENE MATTR
33825-058              JOHNSON           FNCW   DNCW317CR000254-001    18:2251-2,2260 OBSCENE MATTR
33915-058              RODGERS           FNCW   DNCW117CR000131-001    18:924(C) FIREARMS LAWS
34090-068              KELLY             FLAW   2:13CR00083-001        SEX OFFENSES
34323-058              SMITH             FNCW   DNCW318CR000165-001    18:1028 FRAUD IDENTITY THEFT
34683-044              KOHL              FMOE   1:07CR00177CDP         18:2251-2,2260 OBSCENE MATTR
34845-016              ALBRIGHT          FDCD   CR 16-136(01)-(RC)     18:2251-2,2260 OBSCENE MATTR
34927-058              WRIGHT            FFLM   6:19-CR-134-ORL-40EJ   21:331 NARCOTICS
35015-057              POPE              FNCM   1:19-CR-00404-2        18:922(G) FIREARMS,CARR CRIM
35368-068              CANOVALI          FPAW   CR 14-210              18:2251-2,2260 OBSCENE MATTR
35376-068              MAURIZIO          FPAW   CR 14-23J              OBSCENE MATTER TRANSPORT
35572-068              RHODES            FPAW   15-023-01              18:2251-2,2260 OBSCENE MATTR
35712-086              JORDAN            FWAW   CR05-5823RBL           18:1201 KIDNAPING
35756-079              MARTINEZ-ARIAS    FTXS   2:11CR00598-001        21:841 SCH I NON-NARC,NONFSA
35775-068              MICHELI           FPAW   CR NO.15-00157-001     21:841 SCH I NARCOTIC,NONFSA
35897-086              ANDERSON          FMIW   1:17-CR-206-1;1:17-C   18:1701-3,7,8,12,13 LRCN PST
35905-068              TOLAND            FPAW   2:15-CR-160-1          21:846 SEC 841-851 ATTEMPT
36447-044              COLLINS           FMOE   4:09CR431RWS           18:2251-2,2260 OBSCENE MATTR
36750-068              CHAFFIN           FPAW   15-256                 21:841 & 846 SEC 841-851
37000-068              TRISKET           FPAW   1:15-CR-37             18:2251-2,2260 OBSCENE MATTR
            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 8 of 13. PageID #: 530


37245-007              SCHULTZ         FVAE     1:16-CR-00172-001      21:846 SEC 841-851 ATTEMPT
37475-069              DAVILA-REYES    FRQ      3:11-CR-183-001 (JAF   18:922(G) FIREARMS,CARR CRIM
37891-068              ILICH           FPAW     2:16-CR-44-1           18:2251-2,2260 OBSCENE MATTR
37969-068              PAYNE           FPAW     2:16-CR-158-2          21:846 SEC 841-851 ATTEMPT
38069-068              BURTON          FPAW     2:16CR00056            18:924(C) FIREARMS LAWS
38300-068              MAGEE           FPAW     CR NO.17-00033-001     18:2113 ROBBERY BANK
38317-068              LANDSBACH       FPAW     CR 17-03J              18:2251-2,2260 OBSCENE MATTR
38330-479              CHILDREY        FTXS     5:18CR00293-001        8:1327 ALIEN SMUGGLE/IMPORT
38369-068              KERR            FPAW     1:17-CR-00008          18:2251-2,2260 OBSCENE MATTR
38405-068              CLARK           FPAW     CR 17-103              21:841 SCH II NONNARC,NONFSA
38429-068              SMITH           FPAW     17-123                 21:841 & 846 SEC 841-851
38539-068              CHAMBERS        FPAW     18-CR-00186            18:1344 BANK FRAUD
38634-068              JOHNSON         FPAW     CR NO. 17-00177-004    21:846 SEC 841-851 ATTEMPT
38744-068              BOYNTON         FPAW     1:17CR00024            18:2251-2,2260 OBSCENE MATTR
38770-037              FLETCHER        FMD      PJM-05-0179            21:841 & 846 SEC 841-851
38818-068              JOHNSON         FPAW     CR NO. 18-00062-001    21:846 SEC 841-851 ATTEMPT
38916-068              O'DONNELL       FPAW     18-CR-00080            18:2251-2,2260 OBSCENE MATTR
39145-068              BEIMEL          FPAW     1:18CR00020            18:2251-2,2260 OBSCENE MATTR
39272-068              WILLIAMS        FPAW     CR 18-00335-001        21:841 & 846 SEC 841-851
39318-068              GRASHA          FPAW     18-325-01              18:2251-2,2260 OBSCENE MATTR
39330-068              WINTERS         FPAW     19-00062-001           21:846 SEC 841-851 ATTEMPT
40061-424              MCDONALD        FILN     08 CR 122-3            21:846 SEC 841-851 ATTEMPT
40091-039              VAN             FMIE     06CR20491-1            21:841 & 846 SEC 841-851
40209-054              WILSON          FPAW     15-258                 21:846 SEC 841-851 ATTEMPT
40485-424              CALLION         FILN     08 CR 549-1            18:286,371 FRAUD, OTHER
40814-061              THOMAS          FINN     1:11CR22-007           21:841 SCH II NARCOTC,NONFSA
40891-044              NORTHROP        FMOE     1:13CR00073SNLJ        21:841 SCH II NONNARC,NONFSA
40990-424              CASTALDI        FILN     09 CR 59-1             FRAUD POSTAL
41215-298              GARCIA          FCAS     14CR0059-DMS           21:841 SCH II NARCOTC,NONFSA
41247-424              GARTHUS         FILN     09 CR 441-1            OBSCENE MATTER TRANSPORT
41285-424              MESCHINO        FILN     09 CR 469-1            OBSCENE MATTER TRANSPORT
41292-424              BYE             FILN     09 CR 490              18:2251-2,2260 OBSCENE MATTR
41691-044              CAMPBELL        FMOE     4:14CR115 RWS          18:2251-2,2260 OBSCENE MATTR
41741-050              CORBETT         FNJ      1:10-CR-00365(01)      18:2251-2,2260 OBSCENE MATTR
41774-039              WHITLEY         FMIE     07CR20559-2            21:846 SEC 841-851 ATTEMPT
42057-039              STEFANSKI       FMIE     07CR20512-1            18:2251-2,2260 OBSCENE MATTR
42315-424              JEWELL          FLAW     5:11-CR-00146-04       OBSCENE MATTER TRANSPORT
42687-039              WHITLEY         FMIE     07CR20559-01           21:841 SCH II NARCOTIC
42692-074              WALSH           FTNE     1:10-CR-001            OBSCENE MATTER TRANSPORT
42773-424              COLLINS         FILN     10 CR 963-1            21:846 SEC 841-851 ATTEMPT
42864-060              JONES           FOHN     3:18 CR 299-5          21:841 & 846 SEC 841-851
42932-061              SMITH           FMIE     0645 2:15CR20601 (1)   18:2113 ROBBERY BANK
43069-074              GOINS           FTNE     1:10-CR-119-001        21:846 SEC 841-851 ATTEMPT
43331-007              BURNS           FDCS     2012 CF1 013093        DC SEX RAPE
43452-074              GORDON          FTNE     3:10-CR-00145-1        21:846 SEC 841-851 ATTEMPT
43574-039              MONTGOMERY      FMIE     09CR20101-1            18:922(G) FIREARMS,CARR CRIM
43609-424              WATSON          FILN     11 CR 359-1            21:841 & 846 SEC 841-851
43720-424              BAILEY          FMOE     4:11CR00246            18:1962 RACKETEER (RICO)
43913-039              TYLER           FMIE     09CR20502-1            18:2251-2,2260 OBSCENE MATTR
43950-424              GRAYSON         FILN     11 CR 682-3            21:846 SEC 841-851 ATTEMPT
44019-424              GREGORY         FILN     11 CR 745              18:2113 ROBBERY BANK
44096-039              BLACKMAN        FMIE     09CR20632-1            18:2251-2,2260 OBSCENE MATTR
44103-061              LETNER          FOHS     CR 3-05-068(01)        18:924(C) FIREARMS LAWS
44105-069              ACEVEDO-TAPIA   FRQ      3:14-CR-237-2(CCC)     46:1903 MARITIME DRUG
44330-013              LANDLES         FCO      1:17-CR-00353-CMA-1    18:2251-2,2260 OBSCENE MATTR
44373-039              SMITH           FMIE     10CR20388-3            21:846 SEC 841-851 ATTEMPT
44479-039              SMITH           FMIE     10CR20058-0            18:922(G) FIREARMS,CARR CRIM
44604-424              JONES           FILN     11CR469-1              18:1344 BANK FRAUD
44620-424              WARD            FILN     12 CR 353-1            COMMUNICATIONS ACT
44643-061              PIERCE          FOHS     3:07CR183(1)           21:841 & 846 SEC 841-851
44962-039              INGRAM          FMIE     10CR20565-1            21:841 SCH I NARCOTIC,NONFSA
45179-074              WINTERS         FTNE     1:12-CR-102-001        21:841 SCH I NARCOTIC,NONFSA
45286-086              GILES           FWAW     3:15CR05443RBL-001     18:2251-2,2260 OBSCENE MATTR
45765-048              PARK            FNV      2:11-CR-00087-GMN-DJ   18:2250 FAIL REG AS SEX OFFN
45866-039              SAMPLE          FMIE     11CR20386-1            21:841 & 846 SEC 841-851
45925-424              MIRELES         FILN     13 CR 744-2            18:924(C) FIREARMS LAWS
45956-074              SHERWOOD        FTNE     1:12-CR-143-012        21:846 SEC 841-851 ATTEMPT
            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 9 of 13. PageID #: 531


46036-424              GUZMAN         FILN      13CR576-1              21:846 SEC 841-851 ATTEMPT
46222-019              BURSTON        FGAN      1:12-CR-180-1-CAP      18:2113 ROBBERY BANK
46618-074              BARNES         FTNE      3:13-CR-00117-01       18:924(C) FIREARMS LAWS
46738-039              SCAFE          FMIE      12CR20135-1            18:922(G) FIREARMS,GUN CNTL
46802-074              VAUGHAN        FTNE      2:13-CR-93             21:846 SEC 841-851 ATTEMPT
47147-039              TUBBS-SMITH    FMIE      0645 2:18CR20310 (1)   21:841 & 846 SEC 841-851
47216-424              JUAREZ         FILN      14CR250                21:841 SCH I NARCOTIC,NONFSA
47360-039              HICKS          FMIE      12CR20497-1            18:1344 BANK FRAUD
47396-039              JOHNSON        FMIE      12CR20228-2            18:922(G) FIREARMS,CARR CRIM
47475-074              WHITACRE       FTNE      2:14-CR-00050-JRG-DH   18:2251-2,2260 OBSCENE MATTR
47563-039              GERICK         FMIE      12CR20521-1            18:2251-2,2260 OBSCENE MATTR
47582-039              ROSARIO        FMIE      12CR20677-2            21:841 SCH I NARCOTIC,NONFSA
47744-039              REED           FMIE      13CR20003-1            18:2251-2,2260 OBSCENE MATTR
47848-424              NIEVES         FILN      15 CR 134              18:2251-2,2260 OBSCENE MATTR
47870-039              HARRIS         FMIE      13CR20141-1            18:2251-2,2260 OBSCENE MATTR
47889-074              SHOEMAKER      FTNE      3:14-CR-00119-001      18:2251-2,2260 OBSCENE MATTR
47955-424              RODRIGUEZ      FILN      15CR50016              18:2251-2,2260 OBSCENE MATTR
48046-074              DOPLE          FKYE      6:17-CR-6-GFVT-1       18:2250 FAIL REG AS SEX OFFN
48170-074              LOWERY         FTNE      3:15-CR-00032-001-TA   21:846 SEC 841-851 ATTEMPT
48190-039              HEADINGS       FMIE      13CR20175-1            18:2251-2,2260 OBSCENE MATTR
48288-074              MARTINEZ       FTNE      2:15-CR-00024-003-RL   21:846 SEC 841-851 ATTEMPT
48350-039              PAMATMAT       FNIE      0645 2:11CR20551 (18   21:846 SEC 841-851 ATTEMPT
48432-039              LASSITER       FMIE      13CR20476-1            18:2113 ROBBERY BANK
48470-039              IVES           FMIE      13CR20272-1            18:2241-2248 SEXUAL ABUSE
48960-039              BRADLEY        FMIE      13CR20622-1            33:1311 DISCHRG POLLUT
49157-039              WARE           FMIE      13CR20787-1            21:841 & 846 SEC 841-851
49300-424              BRYANT         FILN      3:15CR50039-1          18:922(G) FIREARMS,CARR CRIM
49539-039              GALEENER       FMIE      14CR20032-1            18:924(C) FIREARMS LAWS
49815-039              SHINDORF       FMIE      14CR20069-1            18:2251-2,2260 OBSCENE MATTR
50073-039              TUCHOLSKI      FMIE      14CR20346-1            18:2251-2,2260 OBSCENE MATTR
50089-039              TROTTER        FMIE      0645 2:14CR20273 (1)   18:286,371 FRAUD, OTHER
50212-056              STACY          FNCE      5:06CR00013-001        18:2251-2,2260 OBSCENE MATTR
50450-039              FORD           FKYE      5:14-CR-20-DCR-1       21:841 SCH II NARCOTC,NONFSA
50713-039              SMITH          FMIE      14CR20814-1            18:2251-2,2260 OBSCENE MATTR
50979-424              MCDONALD       FILN      1:16-CR00078(1)        18:2251-2,2260 OBSCENE MATTR
50988-424              CHAPARRO       FILN      16 CR 50010-1          18:2251-2,2260 OBSCENE MATTR
51063-039              MCCONICO       FMIE      0645 2:15CR20267 (1)   21:841 SCH I NARCOTIC,NONFSA
51121-039              DANIELS        FMIE      15-20442-3             21:846 SEC 841-851 ATTEMPT
51228-039              ABRAM          FMIE      15CR20656-1            21:846 SEC 841-851 ATTEMPT
51307-039              ROBINSON       FMIE      15CR20472-7            18:1962 RACKETEER (RICO)
51331-039              WENGLASZ       FMIE      0645 2:17CR20246 (1)   18:1957 RACKETEERING
51340-039              KUPPE          FMIE      0645 2:15CR20522(1)    18:2251-2,2260 OBSCENE MATTR
51461-424              GARCIA         FILN      1:16-CR-00511(1)       18:922(A) FIREARMS FED ACT
51596-424              ANASTOS        FILN      1:16-CR-00646(1)       18:1925(A) RACKETEERING
51622-069              VEGA-TORRES    FRQ       3:17-CR-00482-1(FAB)   18:924(C) FIREARMS LAWS
51767-074              FERGUSON       FTNE      2:16-CR-00082-PLR-MC   21:846 SEC 841-851 ATTEMPT
51775-074              WILLIAMS       FTNE      2:16-CR-00098-JRG-MC   18:922(G) FIREARMS,CARR CRIM
51850-424              CRAFF          FOHN      3:17-CR-00004-JJH(1)   18:2251-2,2260 OBSCENE MATTR
51866-424              LOMBARDI       FILN      17-CR-00025-1          21:841 SCH II NARCOTC,NONFSA
51872-074              HARTMAN        FTNE      2:16-CR-00096-PLR-MC   21:846 SEC 841-851 ATTEMPT
51896-424              OSBORNE        FILN      1:17-CR-00073(1)       18:2421-29 I/S TRN IMRL PRPS
52050-039              SNODY          FMIE      16-20322-01            18:2251-2,2260 OBSCENE MATTR
52162-074              RINER          FTNE      2:17-CR-00019-JRG-MC   18:2251-2,2260 OBSCENE MATTR
52243-060              EDWARDS        FOHN      5:15CR00339-018        21:846 SEC 841-851 ATTEMPT
52309-074              FREDERICK      FTNE      3:17-CR-00034-TWP-HB   18:922(G) FIREARMS,CARR CRIM
52444-074              DEAN           FTNE      3:17-CR-00063-TAV-HB   18:2251-2,2260 OBSCENE MATTR
52460-424              WILLIAMS       FILN      1:17-CR-00446(1)       18:922(G) FIREARMS,CARR CRIM
52463-424              YORK           FILN      1:17-CR-00450(1)       COMMUNICATIONS ACT
52486-074              HOOD           FTNE      3:17-CR-00083-TAV-HB   18:2421-29 I/S TRN IMRL PRPS
52489-074              CARPENTER      FTNE      2:17-CR-00066-RLJ-MC   21:846 SEC 841-851 ATTEMPT
52521-074              LAY            FTNE      1:17-CR-00105-CLC-SK   18:2251-2,2260 OBSCENE MATTR
52651-424              RINGO          FILN      1:17-CR-00653(1)       18:922(G) FIREARMS,CARR CRIM
52814-037              FORD           FMD       L-1-10-CR-00336-005    21:841 & 846 SEC 841-851
52950-039              PINCHOT        FMIE      0645 2:16CR20006 (1)   18:2421-29 I/S TRN IMRL PRPS
53009-060              SPARROW        FOHN      5:98CR126              18:2113 ROBBERY BANK
53023-424              COOPMANS       FILN      1:18-CR-00220(1)       18:2251-2,2260 OBSCENE MATTR
53043-060              BROWN          FPAW      CR 15-182-1            21:841 & 846 SEC 841-851
            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 10 of 13. PageID #: 532


53203-424               WILSON         FILN     1:18-CR-00357(2)       18:924(C) FIREARMS LAWS
53228-424               SCHUMACHER     FILN     1:18-CR-00377(1)       18:2251-2,2260 OBSCENE MATTR
53778-424               RHASHI         FWAE     2:19-CR-00024-RMP-1    18:2250 FAIL REG AS SEX OFFN
53907-074               HICKS          FTNE     2:18-CR-00190-RLJ-DH   21:841 SCH II NONNARC,NONFSA
54050-039               MARTIN         FTNE     1:15-CR-00125-TRM-CH   21:841 & 846 SEC 841-851
54063-074               HUGHES         FTNE     2:19-CR-00033-JRG-CR   21:846 SEC 841-851 ATTEMPT
54254-039               SHAW           FMIE     0645 2:15CR20750(1)    21:841 & 846 SEC 841-851
54352-039               MURPHY         FMIE     0645 2:15CR20411 (1)   21:841 SCH I NARCOTIC,NONFSA
54421-039               BLAZEJCZYK     FMIE     0645 2:16CR20133 (1)   18:2251-2,2260 OBSCENE MATTR
54474-039               JENKINS        FMIE     0645 2:16CR20229 (2)   21:841 SCH II NARCOTC,NONFSA
54486-039               KNIGHT         FMIE     0645 2:15CR20283 (4)   21:846 SEC 841-851 ATTEMPT
54658-039               SCOTT          FMIE     0645 4:16CR20374(1)    18:2251-2,2260 OBSCENE MATTR
54664-039               GOTT           FMIE     0645 1:16CR20763(1)    18:2251-2,2260 OBSCENE MATTR
54763-039               COOK           FMIE     0645 4:16CR20710 (1)   18:2251-2,2260 OBSCENE MATTR
54817-039               LISKE          FMIE     0645 2:16CR20574 (1)   18:2251-2,2260 OBSCENE MATTR
54843-039               SANTMIRE       FMIE     16CR20519              18:2251-2,2260 OBSCENE MATTR
54913-039               SMITH          FMIE     0645 2:16CR20293 (2)   21:846 SEC 841-851 ATTEMPT
54914-039               WEIKEL         FMIE     0645 2:16CR20659 (1)   18:2251-2,2260 OBSCENE MATTR
54919-039               GRIMES         FTNE     3:16-CR-00096-TAV-HB   21:846 SEC 841-851 ATTEMPT
55136-039               BERRY          FMIE     0645 1:16CR20764(1)    OBSCENE MATTER TRANSPORT
55166-039               CELANI         FMIE     0645 2:18CR20058(1)    18:2251-2,2260 OBSCENE MATTR
55173-039               PEAKS          FMIE     0645 2:16CR20460 (11   18:1962 RACKETEER (RICO)
55273-039               GOODWIN        FMIE     0645 2:17CR20018 (1)   18:924(C) FIREARMS LAWS
55338-039               HAMMOND        FMIE     0645 2:17CR20076 (1)   18:2251-2,2260 OBSCENE MATTR
55339-039               BANDROW        FMIE     0645 2:17CR20077 (1)   18:2251-2,2260 OBSCENE MATTR
55530-039               MILLERWISE     FMIE     0645 2:18CR20194 (1)   18:2251-2,2260 OBSCENE MATTR
55550-039               YATZEK         FMIE     0645 2:17CR20303 (1)   18:2251-2,2260 OBSCENE MATTR
55570-039               JACKSON        FMIE     0645 2:15CR20507 (1)   21:846 SEC 841-851 ATTEMPT
55593-039               BRIDGES        FMIE     0645 4:17CR20298 (2)   18:924(C) FIREARMS LAWS
55663-039               HAWKEY         FMIE     0645 1:17CR20415 (1)   18:2251-2,2260 OBSCENE MATTR
55728-039               SAKON          FMIE     0645 1:17CR20445-01    18:2251-2,2260 OBSCENE MATTR
55741-039               BENNETT        FMIE     0645 1:17CR20443(1)    ASSAULT
55787-060               SMITH          FOHN     4:10CR137-1            18:922(G) FIREARMS,3 PRI CNV
55851-039               HAYWARD        FMIE     0645 4:17CR20515(1)    18:2251-2,2260 OBSCENE MATTR
55881-039               JONES          FMIE     0645 2:17CR20608 (1)   18:2251-2,2260 OBSCENE MATTR
55920-054               ST CLAIRE      FKYE     2:19-CR-41-DLB-01      21:846 SEC 841-851 ATTEMPT
56006-060               KNIGHT         FNYW     1:10CR00179-001        OTHER/UNCLASSIFIABLE
56104-039               MOORE          FMIE     0645 4:18CR20001 (1)   18:2251-2,2260 OBSCENE MATTR
56170-039               SMITH          FMIE     0645 4:17CR20779 (1)   18:2251-2,2260 OBSCENE MATTR
56172-039               TROUT          FMIE     0645 1:17CR20854(1)    18:2251-2,2260 OBSCENE MATTR
56205-060               BURTIS         FOHN     10CR326                18:2251-2,2260 OBSCENE MATTR
56237-018               TAYLOR         FFLM     8:12-CR-76-T-35TBM     18:2251-2,2260 OBSCENE MATTR
56275-060               DIMORA         FOHN     1:10CR00387-001        18:1962 RACKETEER (RICO)
56310-039               DECKER         FMIE     0645 2:18CR20061 (1)   18:2251-2,2260 OBSCENE MATTR
56321-037               TALLEY         FMIE     13CR20156-12           21:846 SEC 841-851 ATTEMPT
56329-039               JOHNSON        FMIE     0645 2:18CR20073 (1)   18:924(C) FIREARMS LAWS
56407-039               BRANT          FMIE     0645 2:18CR20155 (1)   18:924(C) FIREARMS LAWS
56451-037               DELGADO        FVAE     1:19CR00229-001        21:846 SEC 841-851 ATTEMPT
56576-039               MEDINA         FMIE     0645 1:18CR20280(1)    18:2251-2,2260 OBSCENE MATTR
56617-039               HRAMIEC        FMIE     0645 1:18CR20360 (1)   18:2251-2,2260 OBSCENE MATTR
56626-039               WOODBURN       FMIE     0645 2:18CR20554 (1)   18:2251-2,2260 OBSCENE MATTR
56641-039               CLEMMONS       FMIE     0645 2:18CR20323(3)    21:846 SEC 841-851 ATTEMPT
56696-039               MCCORMICK      FMIE     0645 4:18CR20429(1)    18:2251-2,2260 OBSCENE MATTR
56856-060               FRANKLIN       FOHN     1:11CR91-12            21:846 SEC 841-851 ATTEMPT
57029-039               MCKINLEY       FMIE     0645 1:18CR20719(9)    21:846 SEC 841-851 ATTEMPT
57031-056               RILEY          FNCE     7:12-CR-140-1BO        COMMUNICATIONS ACT
57043-039               RICHARDS       FMIE     0645 2:1820802 (4)     21:846 SEC 841-851 ATTEMPT
57173-060               WALBORN        FOHN     5:11CR00231-001        18:2251-2,2260 OBSCENE MATTR
57210-039               BRAVARD        FMIE     0645 2:19CR20058(1)    18:2251-2,2260 OBSCENE MATTR
57217-019               COUSTIN        FGAN     1:05-CR-401-1-CAP      18:2421-29 I/S TRN IMRL PRPS
57558-060               NOVEL          FOHN     1:11CR569              18:2250 FAIL REG AS SEX OFFN
57883-060               BUTCHER        FOHN     5:12CR24-01            21:841 & 846 SEC 841-851
58369-060               COOPER         FOHN     1:12CR444-01           18:2251-2,2260 OBSCENE MATTR
58672-060               COLE           FOHN     5:13CR13               18:2251-2,2260 OBSCENE MATTR
58766-060               COOK           FOHN     3:13CR105              18:2251-2,2260 OBSCENE MATTR
58773-060               AL MALIKI      FOHN     1:13CR121              18:2241-2248 SEXUAL ABUSE
58859-060               HOOKS          FOHN     4:13CR192              21:841 & 846 SEC 841-851
            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 11 of 13. PageID #: 533


58907-060               PALM           FOHN     3:13CR266              18:2251-2,2260 OBSCENE MATTR
58944-060               CARTER         FOHN     1:13CR236              18:922(G) FIREARMS,CARR CRIM
58944-177               MARTINEZ       FTXN     1:19-CR-00057-P-BU(0   21:841 SCH II NONNARC,NONFSA
59348-060               SCHUMACHER     FOHN     4:13CR384-001          18:2251-2,2260 OBSCENE MATTR
59411-060               BOWMAN         FOHN     5:13-CR-426            18:2251-2,2260 OBSCENE MATTR
59421-060               WEISS          FOHN     1:13CR392-001          18:2251-2,2260 OBSCENE MATTR
59469-060               SAVAGE         FOHN     1:13CR345-55           21:841 & 846 SEC 841-851
59951-380               LARA           FTXW     5:15-CR-00636-FB(2)    21:841 SCH II NONNARC,NONFSA
60073-060               STEFFEE        FOHN     5:14CR18-001           18:2251-2,2260 OBSCENE MATTR
60252-060               DURBIN         FOHN     5:14CR168              18:2251-2,2260 OBSCENE MATTR
60270-060               HODGES         FOHN     1:14CR00214-012        21:846 SEC 841-851 ATTEMPT
60293-060               SINGLETON      FOHN     1:14CR00214-008        21:846 SEC 841-851 ATTEMPT
60312-066               BIANCHI        FPAE     06-CR-19-1             OTHER/UNCLASSIFIABLE
60471-060               SHERWOOD       FOHN     1:14CR391-001          18:2251-2,2260 OBSCENE MATTR
60499-060               GATTARELLO     FOHN     1:14-CR00353-DCN(1)    COMMUNICATIONS ACT
60552-060               MICHAELIS      FOHN     3:14CR400              18:2251-2,2260 OBSCENE MATTR
60701-060               KUSHEN         FOHN     1:15CR65-01            18:2251-2,2260 OBSCENE MATTR
60835-060               GRULY          FOHN     1:15CR151              18:2113 ROBBERY BANK
60895-060               VOGUS          FOHN     5:15CR173-01           18:2251-2,2260 OBSCENE MATTR
61113-060               JACKSON        FOHN     1:15CR263-001          18:286,371 FRAUD, OTHER
61616-097               HUNT           FCAE     1:10CR00074-001        18:2251-2,2260 OBSCENE MATTR
62628-097               MORA           FINS     3:05CR00042-001        21:846 SEC 841-851 ATTEMPT
62781-079               QUINTANILLA    FINN     1:14CR12-001           21:841 SCH II NARCOTC,NONFSA
62802-060               REMBERT        FOHN     1:15CR453-005          18:2119 ROBBERY OF AUTO
62937-061               NALLIE         FOHS     2:19-CR-007-1          21:841 SCH II NARCOTC,NONFSA
63115-112               HEDDERICH      FCAC     CR 12-574-JFW          OBSCENE MATTER TRANSPORT
63263-380               MARTINEZ       FTXW     AU:16-CR-00001(1)-SS   21:841 SCH II NONNARC,NONFSA
63270-037               BASIT          FMD      DKC-1-17-CR-00173-00   18:924(C) FIREARMS LAWS
63355-060               MARTINEZ       FOHN     4:16-CR-00048-1        21:846 SEC 841-851 ATTEMPT
63607-056               LEWIS          FNCE     7:17-CR-57-2-D         21:846 SEC 841-851 ATTEMPT
63819-066               MARKLEY        FPAE     DPAE2:09-00500-1       18:2251-2,2260 OBSCENE MATTR
63937-037               OLDALE         FMD      PX-8-18-CR-00545-001   18:2251-2,2260 OBSCENE MATTR
63955-060               KASUNIC        FOHN     1:16-CR-00066-01       18:2251-2,2260 OBSCENE MATTR
63964-060               MACK           FOHN     5:16-CR-00112(DAP)5    21:846 SEC 841-851 ATTEMPT
64015-037               HILL           FMD      CCB-1-18-CR-00278-01   21:841 & 846 SEC 841-851
64028-037               DILLON         FMD      DKC-1-18-CR-00308-00   18:2251-2,2260 OBSCENE MATTR
64059-060               PURNELL        FOHN     1:16-CR-00162-JRA(1)   18:2251-2,2260 OBSCENE MATTR
64255-061               LATHAM         FOHS     CR-2-97-30-2           21:841 & 846 SEC 841-851
64322-060               HUNT           FOHN     3:16-CR-00286-JJH(1)   18:2251-2,2260 OBSCENE MATTR
64364-060               FORD           FOHN     5:16-CR-00326-JRA(2)   21:841 SCH I NARCOTIC,NONFSA
64401-060               HICKS          FOHN     1:16-CR-00354-JG(1)    18:2251-2,2260 OBSCENE MATTR
64402-060               WILLIAMS       FOHN     5:16-CR-00386-CAB(1)   21:841 & 846 SEC 841-851
64425-060               WROTEN         FOHN     1:17-CR-00007-CAB(1)   18:2251-2,2260 OBSCENE MATTR
64566-060               CLEVELAND      FOHN     1:17-CR-00029          21:841 SCH I NARCOTIC,NONFSA
64580-060               BELDEN         FOHN     5:17-CR-00082-DCN(1)   18:2251-2,2260 OBSCENE MATTR
64604-060               SUTTER         FOHN     3:17-CR-00046-JJH(1)   18:2251-2,2260 OBSCENE MATTR
64612-066               GOMEZ          FPAE     DPAE2:10CR000321-001   21:846 SEC 841-851 ATTEMPT
64637-060               LOVE           FOHN     1:17-CR-00068-6        21:841 & 846 SEC 841-851
64646-019               CANNON II      FGAN     2:13-CR-09-WCO         18:2251-2,2260 OBSCENE MATTR
64712-037               FRAZIER        FMD      RDB-1-19-CR-00209-00   21:841 & 846 SEC 841-851
64738-060               FOX            FOHN     3:17CR166              18:2251-2,2260 OBSCENE MATTR
64816-065               WILLSEY        FOR      CR. 00-438-01 FR       18:2113(D) ROBBRY,ASSLT,BANK
64823-060               NELSON         FOHN     1:17-CR-00256-SO(1)    21:841 SCH II NARCOTC,NONFSA
64843-060               NUNEZ          FOHN     1:17-CR-00281          18:2251-2,2260 OBSCENE MATTR
65151-060               SASSO          FOHN     1:17-CR-00480-CAB(1)   18:2251-2,2260 OBSCENE MATTR
65254-061               KIMBALL        FOHS     2:15-CR-184            18:2251-2,2260 OBSCENE MATTR
65348-056               SHAW           FNCE     5:18-CR-412-1FL        21:841 SCH II NONNARC,NONFSA
65458-060               AWOYADE        FOHN     1:17-CR-00542-JFR(2)   18:1344 BANK FRAUD
65484-054               BORGOS         FTXN     3:14-CR-00486-N(1)     18:2251-2,2260 OBSCENE MATTR
65524-060               NESBY          FOHN     5:18-CR-00083-SO(I)    21:841 SCH II NON-NARCOTIC
65721-060               GARCIA         FFLM     2:18-CR-94-FTM-38MRM   18:545 CUSTOMS LAWS SMUGGLNG
65725-060               WRIGHT         FOHN     1:18-CR-00331-25       21:841 & 846 SEC 841-851
65726-060               DAVIS          FOHN     1:18-CR-00331-1        21:841 & 846 SEC 841-851
65745-060               FLUKER         FOHN     1:18-CR-00331-14       21:846 SEC 841-851 ATTEMPT
65752-060               MCCARTY        FOHN     1:18-CR-00322-DAP(1)   18:922(G) FIREARMS,CARR CRIM
65763-050               WARNER         FNJ      1:13-CR-00782-01       18:922(G) FIREARMS,CARR CRIM
65930-060               BUTLER         FOHN     3:18-CR-00438-JJH(1)   18:2251-2,2260 OBSCENE MATTR
            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 12 of 13. PageID #: 534


65983-060               BELL           FOHN     5:18-CR-00497-DCN(8)   21:846 SEC 841-851 ATTEMPT
66019-060               MACLIN         FOHN     1:18-CR-00561-CAB(1)   18:2251-2,2260 OBSCENE MATTR
66043-060               MCMEANS        FOHN     4:18CR582-001          18:922(G) FIREARMS,3 PRI CNV
66050-060               GREATHOUSE     FOHN     5:18-CR-00660-CAB(1)   18:2251-2,2260 OBSCENE MATTR
66070-060               MEADOWS        FOHN     4:18CR594-001          18:924(C) FIREARMS LAWS
66122-060               BLACK          FOHN     5:18-CR-00646-SL(1)    18:922(G) FIREARMS,CARR CRIM
66130-060               DAVIS          FOHN     3:18CR734              18:2251-2,2260 OBSCENE MATTR
66159-060               MCELHATTEN     FOHN     1:18-CR-00661          18:2251-2,2260 OBSCENE MATTR
66191-060               EVANS          FOHN     4:18-CR-00717-JG(1)    COMMUNICATIONS ACT
66213-060               HARRIS         FOHN     5:18-CR-00745-SL(1)    18:922(G) FIREARMS,CARR CRIM
66246-060               TSOLAKIS       FOHN     1:18-CR-010748-JRA(2   18:924(C) FIREARMS LAWS
66315-060               FULLER         FOHN     3:19 CR 266            21:846 SEC 841-851 ATTEMPT
66527-060               ROSYNEK        FOHN     4:19-CR-00193-JG(1)    18:2251-2,2260 OBSCENE MATTR
66561-060               GONZALEZ       FOHN     4:19-CR-00188-CAB(1)   18:2251-2,2260 OBSCENE MATTR
67296-018               PHELPS         FFLM     8:16-CR-291-T-17TGW    21:846 SEC 841-851 ATTEMPT
67377-308               DENT           FMIE     10CR20112-1            21:846 SEC 841-851 ATTEMPT
67498-061               BROOKS         FMT      CR-08-02-BLG-RFC-01    OBSCENE MATTER TRANSPORT
67794-066               RAMOS          FPAE     DPAE5:11CR000512-001   18:924(C) FIREARMS LAWS
68123-280               HARLESS        FTXS     4:10CR00258-003        COMMUNICATIONS ACT
68256-061               UBERSTINE      FOHS     2:10-CR-115            SEX ILLEGAL COHABIT
68288-061               GOODMAN        FOHS     CR2-10-157             18:2251-2,2260 OBSCENE MATTR
68880-065               WEWA           FOR      CR-05-314-HA           18:1112-3 HOMICIDE MANSLGHTR
69007-061               KLEIN          FOHS     2:10-CR-333 OHSD       18:2251-2,2260 OBSCENE MATTR
69093-061               CONNER         FOHS     CR2-10-332             18:2251-2,2260 OBSCENE MATTR
69747-051               VANDERMEER     FNM      1:12CR03277-001JH      18:2251-2,2260 OBSCENE MATTR
69837-061               MILLER         FOHS     1:11-CR-109            OBSCENE MATTER TRANSPORT
69913-061               LUCKEY         FOHS     1:11CR136-1            21:846 SEC 841-851 ATTEMPT
69926-061               ROSS           FOHS     1:11CR139              18:2251-2,2260 OBSCENE MATTR
69971-018               LIPINSKI       FFLM     3:18-CR-33(S1)-J-34M   18:2251-2,2260 OBSCENE MATTR
70029-061               HANNA          FOHS     2:12-CR-59             18:2251-2,2260 OBSCENE MATTR
70039-061               PATTERSON      FOHS     2:12-CR-44             18:2251-2,2260 OBSCENE MATTR
70047-061               CRAIL          FOHS     CR-2-11-131&2:12CR19   21:841(E) DRUGS
70119-067               BOOP           FPAM     4:CR-11-150-01         OBSCENE MATTER TRANSPORT
70239-061               SULLIVAN       FOHS     2:15-CR-098            18:2251-2,2260 OBSCENE MATTR
70255-056               OLISLAGER      FNCE     5:07-CR-30-1F          18:2251-2,2260 OBSCENE MATTR
70416-054               NEAL           FNYS     1:(S1)08CR.00086(MGC   21:846 SEC 841-851 ATTEMPT
70452-066               EVANS          FPAE     DPAE5:13CR000333-001   18:2251-2,2260 OBSCENE MATTR
70982-067               HORTON         FPAM     1:13-CR-0016           21:841 & 846 SEC 841-851
71025-050               CIRINO         FPAE     DPAE5:17CR00355-001    18:286,371 FRAUD, OTHER
71179-018               SCIOLINO       FFLM     8:18-CR-449-T-27JSS    18:2251-2,2260 OBSCENE MATTR
71496-061               RAGER          FOHS     2:13-CR-199-1          18:2251-2,2260 OBSCENE MATTR
71918-380               GARZA          FTXW     5:16-CR-00271-OLG(1)   21:841 SCH II NONNARC,NONFSA
71948-066               HAYNES         FPAE     DPAE2:15CR00100-001    18:2251-2,2260 OBSCENE MATTR
72233-066               CAPASSO        FNJ      1:16-CR-00318-JBS-1    18:2251-2,2260 OBSCENE MATTR
72252-019               ROUTH          FVAE     1:19CR142-001          18:2251-2,2260 OBSCENE MATTR
72292-061               DRUGGAN        FOHS     2:14-CR-066-1          18:2251-2,2260 OBSCENE MATTR
72768-061               BRETLAND       FOHS     3:15-CR-006            18:2251-2,2260 OBSCENE MATTR
72967-061               WHITFIELD      FOHS     1:15-CR-42             18:1956 RACKETEERING
73083-061               SPICER         FOHS     1:15CR73               18:2251-2,2260 OBSCENE MATTR
74677-065               LEWIS          FOR      3:12-CR-00545-HZ       18:2421-29 I/S TRN IMRL PRPS
75001-067               BROWN          FPAM     4:16-CR-00019-01       21:841 & 846 SEC 841-851
75026-079               HARRIS         FTXS     4:96CR00230-001        18:924(C) FIREARMS LAWS
75051-097               CHIVOSKI       FOR      3:15-CR-00450-1-HZ     18:2421-29 I/S TRN IMRL PRPS
75109-067               HORTON         FPAM     1:16-CR-00051-02       21:846 SEC 841-851 ATTEMPT
75833-066               HUGHSTED       FPAE     DPAE2:17CR000051-001   OBSCENE MATTER TRANSPORT
75891-061               HARRAH         FOHS     2:16-CR-143            18:2251-2,2260 OBSCENE MATTR
75937-067               LEWIS          FPAM     4:17-CR-000242         18:2251-2,2260 OBSCENE MATTR
76162-061               WILLIAMS       FOHS     2:16-CR-169-2          21:846 SEC 841-851 ATTEMPT
76181-061               DEERING        FOHS     2:16-CR-159            18:922(G) FIREARMS,CARR CRIM
76193-061               WEIDNER        FOHS     CR2-16-152             18:2251-2,2260 OBSCENE MATTR
76261-067               MAGANA         FNCW     DNCW318CR000082-011    21:841 SCH II NONNARC,NONFSA
76284-061               NORRIS         FOHS     1:16CR93               18:2251-2,2260 OBSCENE MATTR
76337-061               MURRAY         FOHS     3:17CR22               18:2251-2,2260 OBSCENE MATTR
76343-053               BLAIR          FNYE     CR 10-696 (JS)         18:1962 RACKETEER (RICO)
76594-061               PENA           FINN     2:15CR72-030           18:1962 RACKETEER (RICO)
76763-066               BABBITT        FPAE     DPAE2:18-CR-000384-0   18:2251-2,2260 OBSCENE MATTR
76800-061               THOMAS         FOHS     2:17-CR-165            18:2251-2,2260 OBSCENE MATTR
            Case: 4:20-cv-00794-JG Doc #: 35-1 Filed: 04/30/20 13 of 13. PageID #: 535


76839-061               LEE            FOHS     2:17CR192              18:2251-2,2260 OBSCENE MATTR
76851-061               SPARKS         FOHS     3:17CR155              18:2251-2,2260 OBSCENE MATTR
76915-061               DOUTT          FOHS     2:17-CR-249-1          18:2251-2,2260 OBSCENE MATTR
77025-061               ROGERS         FOHS     2-17-CR-282            18:2251-2,2260 OBSCENE MATTR
77089-061               RICHARDSON     FWVS     2:17-CR-00148-01       21:846 SEC 841-851 ATTEMPT
77092-061               BATEMAN        FOHS     3:17-CR-156            18:2251-2,2260 OBSCENE MATTR
77117-061               COX            FOHS     CR2-17-211             18:922(G) FIREARMS,CARR CRIM
77695-054               SZUCS          FNYS     17 CR 00373 (KMK)      18:2251-2,2260 OBSCENE MATTR
77761-061               PERKINS        FOHS     2:18-CR-27(4)          18:2251-2,2260 OBSCENE MATTR
77796-061               MAKOWSKI       FOHS     2:18-CR-172            18:2251-2,2260 OBSCENE MATTR
78023-061               SCHABER        FOHS     2:19-CR-103            18:1591 SEX TRAFFICK CHILD
78026-061               JACKSON        FOHS     3:19-CR-40             18:922(G) FIREARMS,CARR CRIM
78038-061               DAVIS          FOHS     3:19CR32               18:924(C) FIREARMS LAWS
78055-054               GOODMAN        FNYS     7:16-CR-478-10(CS)     21:841 & 846 SEC 841-851
78189-061               SEXTON         FOHS     2:19-CR-192            18:1028 FRAUD IDENTITY THEFT
78267-061               WATSON         FOHS     2:19CR69               18:1344 BANK FRAUD
78386-053               HARRIS         FNYE     CR-10-00712(S-2) (IL   18:2251-2,2260 OBSCENE MATTR
78592-083               MYERS          FPAW     19-00028-001           18:2251-2,2260 OBSCENE MATTR
78717-083               HUMPHRIES      FVAE     2:11CR00089-001        18:2251-2,2260 OBSCENE MATTR
79168-083               DOYLE          FVAE     2:12CR00039-001        18:2251-2,2260 OBSCENE MATTR
79648-054               RITER          FNYS     1:18 CR 00313-001 (J   18:2251-2,2260 OBSCENE MATTR
79656-054               WILSON         FNYS     01:17-CR-00243 (SHS)   COMMUNICATIONS ACT
83401-408               CHUTE          FAZ      CR-17-01944-001-TUC-   OBSCENE MATTER TRANSPORT
84890-308               FRIES          FAZ      CR 13-00146-001-TUC-   18:2251-2,2260 OBSCENE MATTR
84999-054               LIEDKE         FNYS     08 CR 653(SCR)         OBSCENE MATTER TRANSPORT
85347-079               DEAN           FMIE     11CR20195-1            21:841 SCH I NON-NARC,NONFSA
85538-083               SPRATLEY       FVAE     2:15CR00071-001        18:924(C) FIREARMS LAWS
86107-053               CLARKE         FNYE     CR-15-0426-01(RS1)(A   18:2251-2,2260 OBSCENE MATTR
90282-054               SANCHEZ        FNYS     S2 08 CR.00789 (RJS)   21:846 SEC 841-851 ATTEMPT
91198-054               BUSER          FNYS     S1 18-CR-112(WHP)      18:2251-2,2260 OBSCENE MATTR
91248-083               JOE            FVAE     4:17CR00065-005        21:846 SEC 841-851 ATTEMPT
91453-051               NAVARRETE      FNM      1:18CR00553-001JCH     18:2251-2,2260 OBSCENE MATTR
91581-083               PATTERSON      FVAE     2:17CR00141-001        18:2251-2,2260 OBSCENE MATTR
93348-071               FULLER         FSC      7:98CR76-1             21:841 & 846 SEC 841-851
93428-083               MILTIER        FVAE     2:19CR00078-001        18:2251-2,2260 OBSCENE MATTR
94422-004               KOHLER         FFLS     2:10-14077-CR-MARTIN   18:2251-2,2260 OBSCENE MATTR
96348-020               FRANKLIN       FPAE     DPAE2:13CR0000176-00   18:286,371 FRAUD, OTHER
99585-020               SEAY           FSC      3:15-801(001 JFA)      21:846 SEC 841-851 ATTEMPT
99991-022               MENDEZ         FTXN     6:12-CR-028-01-C       OBSCENE MATTER TRANSPORT
N = 837
